*388Opinion by
Oliver, P. J.
At the hearing plaintiff produced one witness who testified as to the various items being similar to those in the test case, reported in Abstract 45801, which was incorporated herein, and a list of items which he submitted was received in evidence as exhibit 1. On the record presented some of the cuff links were held dutiable at 35 percent ad valorem under paragraph 1531 and those imported subsequent to the said trade agreement were held dutiable at- 25 percent under paragraph 1531 as claimed.